DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15, “wherein the vegetable-pusher device is arranged slide only when substantially identical downward forces are exerted on said device by using both hands” and “assembled together in such a way” are indefinite because there is no mechanism that perform the function or limit the user on how to operate the device.  For example, the user is capable of pressing downward in the middle of the support 4.2, which would not bend tubular sleeves relative to the columns allowing smooth movement downward of the pusher device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Codikow (5,337,480) in view of Goodykoontz et al. (925,693).
Codikow discloses the invention substantially as claimed including:
Claim 1; a chassis 12 provided with a cutter 30;  positioning means 28 for positioning the chassis on at least one support;  a guide well 16 having a bottom end extending adjacent to and facing said cutter;  a vegetable-pusher device 55 mounted to slide along at least one column 47 fastened to the chassis so as to extend parallel to the guide well, said vegetable-pusher device comprising a body (see Fig. 3) shaped so as to engage in the guide well in order to push the vegetable through the cutter. Codikow discloses doesn’t show a guide well having a bottom end extending adjacent to the upper face of a cutter grid and an upper end extending away from the upper face of the cutter grid.  However, Goodykoontz et al. teaches the use of a guide well (see Fig. 4) having a bottom end R’ extending adjacent to the upper face of a cutter grid (see Fig. 3) and an upper end extending away (see Fig. 4) from the upper face of the cutter grid for the purpose of enclosing better the cutting area and cutting the vegetable into squares. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Codikow discloses by providing the above limitations as taught by Goodykoontz et al. in order to obtain a device that encloses better the cutting area and cut the vegetable into squares. 

Also, Codikow discloses:
Claim 2; wherein the vegetable-pusher device is arranged to slide when substantially identical downward forces are exerted on said device by using both hands (by pressing with two hands the handles 45).
Claim 3; two handles 45.
Claim 4; two columns 47.
Claim 5; wherein the bottom face of the body of the vegetable-pusher device that comes into contact with the vegetable for cutting is provided with portions 59 in relief that are complementary to the cutter grid. 
Claim 6; wherein at one of the cutter grid and the guide well are removable (see Fig. 1 where the mounting means 24 can release the support 12 with the cutting grid to be removable from the receptacle 22. 
Claim 7; wherein the positioning means 24 are shaped in such a manner as to receive the edges of a container 22 and/or to be placed directly on a worktop . 
Claim 8; wherein the positioning means 24 comprise a groove suitable for engaging on an edge of a container 22. 
Claim 12; wherein the bottom end of the guide well extends around the cutter grid (see Fig. 2).
 


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Codikow (5,337,480) in view of Goodykoontz et al. (925,693) as set forth in claim 1 and further in view of Cotter (2016/0075043 A1).
The modified device of Codikow discloses the invention substantially as claimed except for removable legs.  However, Cotter teaches the use of removable legs for the purpose of optionally lifting the reservoir. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Codikow by providing the removable legs as taught by Cotter in order to obtain a device that optionally lift the reservoir from the worksurface. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Codikow (5,337,480) in view of Goodykoontz et al. (925,693) as set forth in claim 1 and further in view of Repp et al. (2014/0038546 A1).
The modified device of Codikow discloses the invention substantially as claimed including the positioning means 24 comprise a groove suitable for engaging on an edge of a container 22.  Codikow doesn’t show a spinner.  However, Repp et al. teaches the use of a spinner 7 for the purpose of effectively removing surface moisture from the food. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Codikow by providing the spinner as taught by Repp et al. in order to obtain a device that removes surface moisture from the food. 

Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection.  Applicant's arguments regarding 112b rejection fail to comply because they amount to a general allegation that the claim define a patentable invention without specifically pointing out how the language of the claim clearly define the subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/           Primary Examiner, Art Unit 3724